Citation Nr: 0831045	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected degenerative changes, right 
knee, due to overuse injury.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service connected degenerative changes, left 
knee, due to overuse injury prior to May 4, 2006.

3.  Entitlement to an initial evaluation in excess of 30 
percent for service connected degenerative changes, left 
knee, due to overuse injury from July 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1968 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.

The record reflects that the veteran requested a travel board 
hearing in January 2006.  The travel board hearing was 
scheduled for March 2007.  However, the veteran withdrew his 
request in March 2007.  38 C.F.R. § 20.704(e) (2007).

In the February 2005 rating decision, in pertinent part, the 
RO established service connection for degenerative changes, 
right knee, due to overuse injury (claimed as right leg 
condition); assigned an initial 10 percent evaluation for 
that disability; and effectuated the award as of May 24, 
2004.  Also in the February 2005 rating decision, the RO 
established service connection for degenerative changes, left 
knee, due to overuse injury; assigned an initial 10 percent 
evaluation for that disability and effectuated the award as 
of May 24, 2004.  Subsequently, the RO, in a May 2006 rating 
decision, granted a temporary 100 percent evaluation for 
total left knee arthroplasty under the provisions of 38 
C.F.R. § 4.71a Diagnostic Code 5055 for the period between 
May 4, 2006 and July 1, 2007 and a 30 percent evaluation from 
July 1, 2007.  Finally, in June 2006, the RO granted an 
increase to a 20 percent evaluation for degenerative changes, 
left knee, due to overuse injury prior to May 4, 2006; 
continued the 100 percent evaluation for that disability 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5055 for the period from May 4, 2006 to July 1, 2007; and 
continued the 30 percent evaluation for that disability for 
the period on and after July 1, 2007.

The issue of entitlement to an initial evaluation in excess 
of 30 percent for service connected degenerative changes, 
left knee, due to overuse injury from July 1, 2007 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's service-connected right knee disability is not 
manifested by impairment of the tibia and fibula; ankylosis; 
impairment manifested by recurrent subluxation or lateral 
instability; or dislocated semilunar cartilage with frequent 
episodes of "locking," pain and effusion into the joint.  
Additionally, the veteran's right knee disability did not 
require removal of symptomatic semilunar cartilage and was 
not productive of limitation of right leg flexion or 
extension to a compensable degree at any time relevant to the 
appeal period.

2.  The competent medical evidence of record shows that the 
veteran's service-connected left knee disability is not 
manifested by impairment of the tibia and fibula; ankylosis; 
impairment manifested by recurrent subluxation or lateral 
instability; or dislocated semilunar cartilage.  
Additionally, the veteran's left knee disability did not 
require removal of symptomatic semilunar cartilage and was 
not productive of limitation of left leg flexion to 15 
degrees or less or any limitation of leg extension at any 
time prior to May 4, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
service-connected degenerative changes, right knee, due to 
overuse injury  have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5010 
(2007).

2.  The criteria for an evaluation higher than 20 percent for 
service-connected degenerative changes, left knee, due to 
overuse injury have not been met or approximated for the 
period prior to May 4, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.71a, Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in June 2004 and March 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the veteran 
what information and evidence was needed to substantiate the 
veteran's service connection claims.  The letters also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  The record reflects that the veteran received a copy 
of the February 2005 rating decision, the November 2005 SOC, 
the May 2006 and June 2006 rating decisions (addressing only 
the left knee injury) and the June 2006 and August 2006 
supplemental statements of the case (SSOC) (addressing only 
the right knee injury), which included a discussion of the 
facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  Thus, the 
VA's duty to notify in this case has been satisfied.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA treatment records.  Additionally, in July 2006, the 
veteran was provided a VA examination in connection with his 
claim, the report of which is also of record.  The August 
2004 VA examination report, which was obtained in connection 
with the veteran's service connection claim, is of record as 
well.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's knee disabilities.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the 
veteran's service- connected knee disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).

I.  Right Knee Disability

The veteran's service-connected right knee disability is 
rated under Diagnostic Code 5010 as traumatic arthritis.  
This diagnostic code is evaluated according to Diagnostic 
Code 5003 (degenerative arthritis), which states that the 
affected joint is to be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s).  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees, a 10 
percent evaluation where flexion is limited to 45 degrees, a 
20 percent evaluation where flexion is limited to 30 degrees, 
and a 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to 5 degrees, a 10 
percent evaluation where extension is limited to 10 degrees, 
a 20 percent evaluation where extension is limited to 15 
degrees, a 30 percent evaluation where extension is limited 
to 20 degrees, a 40 percent evaluation where extension is 
limited to 30 degrees, and, finally, a 50 percent evaluation 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

In the July 2006 VA examination, the veteran presented with 
flexion to 110 degrees without pain.  Previously, in the 
August 2004 VA examination, the veteran presented with 
flexion to 105 degrees without pain.  On both the August 2004 
and the July 2006 VA examinations the veteran presented with 
extension of 0 degrees without pain.  In addition, active 
range of motion did not produce any weakness, fatigue, or 
incoordination.  There was no additional loss of range of 
motion with repetitive movements.

There are no objective medical findings that any pain on use 
or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors resulted in the 
veteran's right knee being limited in flexion or extension to 
the extent required for an increased rating based on 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).

Additionally, the Board has considered whether the veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
However, as the evidence fails to demonstrate compensable 
limitation of flexion and extension, the Board finds that 
VAOPGCPREC 9-04 is inapplicable in the instant case.

The Board has also considered whether the veteran is entitled 
to a higher or separate rating under alternate diagnostic 
codes pertaining to the knee.  The Board notes that the July 
2006 VA examination report of the right knee states that the 
veteran presented with no crepitus with motion; Lachman's and 
McMurray's tests were negative; and no laxity, edema, 
redness, swelling or tenderness to palpation was observed.  
On the August 2004 VA examination report of the right knee, 
the veteran presented with no pain on palpation and no pain 
with movement.  McMurray sign, anterior and posterior drawer 
sign, and varus and valgus stress tests were negative.  The 
veteran did, however, present with crepitation.

Upon consideration of the above mentioned VA examination 
reports together with the treatment records, the Board finds 
that the veteran's right knee disability does not meet the 
criteria established in the alternative diagnostic codes for 
the knee.  The Board notes that the maximum disability rating 
under both Diagnostic Code 5263 for genu recurvatum and 
Diagnostic Code 5259 for removal of symptomatic, semilunar 
cartilage is 10 percent.  Thus, a disability rating higher 
than the current 10 percent is not available under those 
diagnostic codes.  In addition, there is no medical evidence 
of malunion or nonunion of the tibia and fibula, semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain and effusion into the joint, recurrent subluxation, 
lateral instability or ankylosis associated with the service-
connected right knee disability that would support a higher 
or separate evaluation under the criteria set forth in 
Diagnostic Codes 5256, 5257, 5258, or 5262.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected right 
knee disability as a review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.

The evidence does not show that symptomatology associated 
with the veteran's right knee disability more nearly 
approximates the schedular criteria associated with a higher 
or separate rating at any time relevant to the appeal period.  
Therefore, a staged rating is not in order and the currently 
assigned 10 percent rating is appropriate for the entire 
appeal period.

Furthermore, the Board notes that there is no evidence of 
record that the veteran's right knee disability warrants an 
initial rating higher than 10 percent on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2007).  Any limits on the 
veteran's employability due to his right knee disability have 
been contemplated in a 10 percent rating under Diagnostic 
Code 5010.  The evidence also does not reflect that the 
veteran's right knee disability has necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the veteran's contention that his 
service-connected right knee disability is worse than the 
assigned rating.  The Board places significantly more weight 
on the objective clinical findings reported on examination 
than the veteran's own subjective statements in support of 
his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board).  Furthermore, the opinions and observations 
of the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected right knee 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2007).  As a preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 10 percent, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Degenerative Changes, Left Knee prior to May 4, 2006

The veteran's primary service-connected disability is 
traumatic arthritis, which is rated under Diagnostic Code 
5010.  This diagnostic code is evaluated according to 
Diagnostic Code 5003 (degenerative arthritis), which states 
that the affected joint is to be rated on the basis of 
limitation of motion under the appropriate diagnostic 
code(s).  The veteran is currently rated at 20 percent under 
Diagnostic Code 5010.  The June 2006 rating decision granted 
an increase from the original grant of 10 percent based on 
limitation of flexion.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees, a 10 
percent evaluation where flexion is limited to 45 degrees, a 
20 percent evaluation where flexion is limited to 30 degrees, 
and a 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to 5 degrees, a 10 
percent evaluation where extension is limited to 10 degrees, 
a 20 percent evaluation where extension is limited to 15 
degrees, a 30 percent evaluation where extension is limited 
to 20 degrees, a 40 percent evaluation where extension is 
limited to 30 degrees, and, finally, a 50 percent evaluation 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

On the August 2004 VA examination, the veteran presented with 
flexion to 120 degrees with 8/10 pain; passively, flexion was 
120 to 125 degrees.  After fatiguing the knee, the veteran 
had flexion to 120 degrees.  The veteran presented with 
extension to 0 degrees.  In the absence of medical evidence 
showing that either flexion or extension is limited to a 
compensable degree, the Board finds that the veteran is not 
entitled to a higher rating based on limitation of motion of 
the left knee.

There are no objective medical findings that any pain on use 
or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors resulted in the 
veteran's left knee being limited in flexion or extension to 
the extent required for an increased rating based on 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).

Additionally, the Board has considered whether the veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
However, as the evidence fails to demonstrate compensable 
limitation of flexion and extension, the Board finds that 
VAOPGCPREC 9-04 is inapplicable in the instant case.

The Board has also considered whether the veteran is entitled 
to a higher or separate rating under alternate diagnostic 
codes pertaining to the knee.  The Board notes that the 
August 2004 VA examination report on the left knee disability 
states that the veteran presented with 5/10 pain in the left 
knee when standing and 7/10 pain in the left knee when 
walking.  The veteran exhibited no pain on movement, but 
there was pain on palpation.  While there was evidence of 
crepitation, McMurray sign, anterior and posterior drawer 
sign, and varus and valgus stress tests were all negative.  
The diagnosis was listed as traumatic injury to the left knee 
(overuse) with chronic strain and subsequent mild 
degenerative changes.

Upon consideration of the above mentioned VA examination 
reports together with the treatment records, the Board finds 
that the veteran's left knee disability does not meet the 
criteria for a higher rating under alternative diagnostic 
codes for the knee.  The Board notes that the maximum 
disability rating under both Diagnostic Code 5263 for genu 
recurvatum and Diagnostic Code 5259 for removal of 
symptomatic, semilunar cartilage is 10 percent.  Thus, a 
disability rating higher than the current 10 percent is not 
available under those diagnostic codes.  In addition, there 
is no medical evidence of malunion or nonunion of the tibia 
and fibula, semilunar, dislocated cartilage with frequent 
episodes of "locking," pain and effusion into the joint, 
recurrent subluxation, lateral instability or ankylosis 
associated with the service-connected left knee disability 
that would support a higher or separate evaluation under the 
criteria set forth in Diagnostic Codes 5256, 5257, 5258, or 
5262.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected left 
knee disability as a review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.

The evidence does not show that symptomatology associated 
with the veteran's left knee disability more nearly 
approximates the schedular criteria associated with a higher 
or separate rating at any time relevant to the appeal period.  
Therefore, a staged rating is not in order and the currently 
assigned 20 percent rating is appropriate for the entire 
appeal period.

Furthermore, the Board notes that there is no evidence of 
record that the veteran's left knee disability warrants an 
initial rating higher than 20 percent on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2007).  Any limits on the 
veteran's employability due to his left knee disability have 
been contemplated in a 20 percent rating under Diagnostic 
Code 5010.  The evidence also does not reflect that the 
veteran's left knee disability has necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the veteran's statements that his 
service-connected left knee disability is worse than the 
assigned rating.  The Board places significantly more weight 
on the objective clinical findings reported on examination 
than the veteran's own subjective statements in support of 
his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board).  Furthermore, the opinions and observations 
of the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected left knee 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2007).  As a preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 20 percent, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for service-connected degenerative changes, right knee, due 
to overuse injury.

Entitlement to an initial evaluation higher than 20 percent 
for service-connected degenerative changes, left knee, due to 
overuse injury prior to May 4, 2006 is denied.


REMAND

In the May 2006 rating decision the veteran was granted a 30 
percent evaluation, the minimum evaluation for post total 
knee arthroplasty.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  
That rating decision stated that the 30 percent evaluation in 
combination with the previously granted service connected 
residuals of fasciotomy, left leg, evaluated at 20 percent, 
constituted a full grant on appeal because a higher 
evaluation would exceed the maximum 40 percent allowed for 
below the knee amputation.  38 C.F.R § 4.68 (stating that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed).  Combined evaluations for 
disabilities below the knee shall not exceed 40 percent, 
however, the 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  Amputation not 
improvable by prosthesis controlled by natural knee action 
can be rated at 60 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5164.  Given the availability of a higher rating and the 
lack of specific withdrawal of the claim by the veteran, the 
issue is still on appeal and therefore must be addressed by 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran was afforded a VA examination in July 2006; 
however that examination was not reviewed by the RO because 
the left knee injury was considered to have been granted in 
full and therefore moot.  A current examination of the left 
knee is necessary to accurately rate the knee following the 
total knee arthroplasty.  The rating schedule for total knee 
replacement is addressed in 38 C.F.R. § 4.71a Diagnostic Code 
5055.  Diagnostic Code 5055 states that the minimum rating 
following knee replacement is 30 percent.  The maximum rating 
following a knee replacement is 60 percent and requires 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  There can be 
intermediate ratings by analogy to Diagnostic Codes 5256, 
5261, or 5262 which address ankylosis, limitation of 
extension and impairment to the tibia and fibula 
respectively.  

In addition, any treatment records available for the time 
period from July 1, 2007 to the present should also be 
obtained.  


Accordingly, the case is REMANDED for the following action:

1.	Arrange for the veteran to undergo VA 
examination to determine the current 
level of severity for any residuals of 
the total left knee replacement.  The 
veteran's entire claims file, to 
include the service medical records and 
a copy of this REMAND, must be made 
available for review by the examining 
physician. A notation to the effect 
that this record review took place 
should be included in the physician's 
report.  All appropriate tests and 
studies are to be performed, and if 
appropriate, X-rays should be taken.  
All medical findings are to be reported 
in detail.  The examiner should do the 
following:

a) identify all of the veteran's 
residuals specifically attributable to 
the total left knee replacement.

b) perform range of motion studies in 
degrees of flexion and extension.  The 
examining physician is also requested to 
answer the question of whether objective 
findings demonstrate that the residuals 
of the total left knee replacement result 
in weakened movement, excess 
fatigability, or incoordination.  The 
findings, if any, should be expressed in 
terms of the degree to which the 
residuals of the total left knee 
replacement result in additional 
limitation of motion due to weakened 
movement, excess fatigability, or 
incoordination.  The examining physician 
should render an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also be 
expressed in terms of the degree of 
additional limitation of motion due to 
pain on use or during flare-ups.  A 
complete rationale for any opinion(s) 
rendered should be included in the 
examining physician's report.

c) state whether the veteran's left knee 
is ankylosed, and if so, at what angle is 
the knee ankylosed.

d) state whether the veteran has chronic 
residuals for the total knee replacement 
consisting of severe painful motion or 
weakness of the left knee.

2.	All outstanding Minneapolis VA 
treatment records pertaining to any 
treatment the veteran received for his 
left knee from July 1, 2007 to the 
present should be obtained and 
associated with the claims folder.  If 
no additional treatment records are 
available, such should be noted for the 
record.

3.	After any additional notification and 
development that the RO deems necessary 
has been accomplished, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


